                     Case 1:14-cr-00074-LM Document 74 Filed 07/30/21 Page 1 of 2
D/NH PROB 12B
(Rev 8/18)

                             UNITED STATES DISTRICT COURT
                                                          for
                                          The District of New Hampshire

  Request for Modifying the Conditions or Term of Supervision with Consent of the Offender

Name of Offender: Joshua Fields                                                 Case Number: 14-CR-74-01-LM
Name of Sentencing Judicial Officer:      Honorable Landya B. McCafferty
Date of Original Sentence:    December 1, 2016
Original Offense: Possession of a Firearm by a Convicted Felon
Original Sentence:    15 years of imprisonment; 5 years of supervised release
Amended Sentence: 05/13/2021 – Time served imprisonment; special term of supervised release until July 23, 2023; 3
                  years of supervised release
Revocation:           N/A
Type of Supervision: Special term of supervised       Date Supervision Commenced:       May 13, 2021
                     release


                                            PETITIONING THE COURT

☐ To extend the term of supervision for ___ years, for a total term of ___ years.
☒ To modify the conditions of supervision as follows:

You will be monitored by the form of location monitoring technology indicated below for a period of 90 days, and you
must follow the rules and regulations of the location monitoring program. You must pay for the cost of the program to
the extent you are able, as determined by the probation officer

___ Location monitoring technology at the discretion of the probation officer
 X Radio Frequency (RF) Monitoring
___ GPS Monitoring (including hybrid GPS)
___ Voice Recognition

This form of location monitoring technology will be used to monitor the following restriction on your movement in the
community:

 X You are restricted to your residence every day from 10:00 p.m. to 5:00 a.m. (Curfew).

                                                       CAUSE

As a special condition of the special term of supervised release, Fields was ordered to reside at Hampshire House, a
residential re-entry center. His time there was turbulent, and he was cited for numerous infractions. Most notably, he
admitted that he ingested twice the amount of his prescribed medication (buprenorphine) on several occasions. After
staff members at Hampshire House discovered and tried to address this, Fields confronted them using derogatory terms.
A termination summary completed by Hampshire House Assistant Director Paul Jacques reflects that, “Mr. Fields has
become increasingly difficult and he has now become verbally abusive toward staff.” As such, on July 22, 2021, Fields
was removed from Hampshire House.
                   Case 1:14-cr-00074-LM Document 74 Filed 07/30/21 Page 2 of 2
Joshua Fields                                           Page 2 of 2                                                  7/29/21



Since his removal from Hampshire House, Fields has resided with his new wife in Manchester, NH. He was assessed by
several substance abuse treatment providers who recommended an intensive outpatient (IOP) level of treatment. The
probation officer will work in conjunction with Fields’ current treatment provider to make an appropriate referral for the
suggested treatment.

Fields’ conduct and decision-making regarding his medication and subsequent confrontation with Hampshire House staff
was unacceptable. The probation officer respectfully opines that a sanction is necessary to hold him accountable for his
decisions, encourage future positive decision-making, and reduce risk. On July 28, 2021, the probation officer spoke
with Fields about his behavior. Both the probation officer and Fields agreed that a curfew with electronic monitoring (as
detailed above) is an appropriate response. This intervention is aimed at 1) sanctioning Fields for his noncompliance, 2)
allowing him to remain in the community while he participates in substance abuse treatment, and 3) promoting structure
and accountability. Fields agreed with this intervention as evidenced by the attached waiver. Should he demonstrate
further noncompliance, the probation officer will notify the Court with a recommendation.

                                                                               Respectfully submitted by,

                                                                              /s/ Steven R. Seero
                                                                              Steven R. Seero
                                                                               Special Offender Specialist
                                                                               603-226-7318
                                                                        Date: 7/29/2021

Reviewed & Approved by:

/s/ Christopher H. Pingree
Christopher H. Pingree
Supervisory U.S. Probation Officer
603-226-7315


THE COURT ORDERS:

☐ No action

☐ The Extension of Supervision as Noted Above
X The Modification of Conditions as Noted Above
☐

☐ Other:




                                                                              _________________________________
                                                                                       Landya B. McCafferty
                                                                                           Chief Judge
                                                                                           July 30, 2021
                                                                              _________________________________
                                                                                               Date
